 312DECISIONS OF NATIONALByrne Dairy,Inc.andDairy&Bakery Salesmen &Dairy Employees Union Local 316, affiliated withInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America.Cases 3-CA-3450, 3-CA-3505, and 3-RC-4368June 2, 1969DECISION AND ORDERMEMBERS FANNING, JENKINS, AND ZAGORIAOn November 22, 1968, Trial Examiner Lloyd S.Greenidge issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint, and recommended that such allegationsbe dismissed.He also found, in Case 3-RC-4368,thatRespondent interfered with a Board electionheld on May 9, 1968, and recommended that theelection be set aside. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered theentire record in these cases, including the TrialExaminer's Decision, the exceptions and brief, andherebyadoptsthefindings,conclusions,andrecommendationsoftheTrialExaminer,asmodified herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified below, and hereby orders that Respondent,Byrne Dairy, Inc., Syracuse, New York, its officers,The Respondent has requested oral argument The request is deniedThe record,the exceptions and brief adequately present the issues and thepositions of the parties.We do not adopt the Trial Examiner'sconclusion that RespondentsecretaryC. Vincent Byrne's remark that the Union was "remancing"employees in a saloon and his later statement that employee Dowling hadbeen in"union processions"before created an impression of surveillance ofemployees'union activities.In our judgment,the statements are ambiguousin nature,and in the context in which these remarks were made,it is notreasonable to infer that they created the impression of surveillance in theminds of the employees.Accordingly,we find no Section 8(a)(1) violationswith respect to these statements176 NLRB No. 40LABOR RELATIONS BOARDagents,successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as herein modified:1.Substitute the following for paragraph 1(a) ofthe Trial Examiner's Recommended Order:"(a) Interfering with, restraining, or coercing itsemployees in the exercise of their statutory rightswithin the meaning of Section 8(a)(1) of the Act, byinterrogating them about union matters, solicitinginformation from them as to how the Union may bedefeated, threatening them with discharge, plantclosure,loss of paid lunch period, scholarship fund,or retirement benefit in the event they became orremainedmembers of the Union, and makingimplied promises of general benefit if they refrainedfrombecoming or remaining members of theUnion."2.Substitute the following for the first indentedparagraph of the Notice to the Trial Examiner'sDecision:WE WILL NOTquestionyou about your unionactivities; solicit information from you as to how Dairy& Bakery Salesmen & Dairy Employees Union Local316,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica,hereinat times called the Union, may bedefeated; threaten you with discharge, plant closure,lossofpaid lunch period, scholarship fund, orretirement benefit inthe event you become or remainmembersof the Union, and make implied promises ofgeneralbenefitifyou refrain from becoming orremainingmembers of the Union.IT IS HEREBYFURTHERORDEREDthat the complaint be,and it herebyis,dismissed,insofaras it alleges unfairlabor practices other than those found herein by theBoard.IT IS ALSO FURTHERORDERED thatthe petition forcertification of representative filed in Case 3-RC-4368 be,and it herebyis,dismissed,and that all prior proceedingsheld thereunder be, and they hereby are, vacated.MEMBER ZAGORIA, dissenting in part:Ijoinmy colleagues in finding that Respondentinterrogated employee Haas, in violation of Section8(a)(1).The only other unfair labor practices foundby the Trial Examiner, to support his conclusion ofa Section 8(a)(5) violation, concern the Employer'sFebruary 20 speech. In that speech, according totestimonycreditedbytheTrialExaminer,Respondent:(a)Asked the employees whether they had everworked under union conditions, and told them ifthey signed up for something "your signature isforever."(b)Reminded the men that they then received ahalf hour paid lunch period each day, stating "if theunion got in,we would have to work 2 1/2 hoursmore per week." As another employee, who wascredited,recalled,Respondent said "in a unioncompany, you get a half hour and it's not paid for,where they gave us the lunch hour and paid us forit." BYRNEDAIRY, INC.(c)Reviewed the Company's current educationalplan, stating "that under a union contract only highscorers receive scholarship payments."(d) Stated that Byrne Dairy employees may stayon at age 65 but when a man reaches that age,under a union contract, "out the door you wouldgo.(e)Remarked that others "promise a land oflove,"but"we.keep the place running."Respondent then said "you know what happened toFairbanks,"andhandedemployeesanarticleshowing that Fairbanks Dairy was held by a TrialExaminer of the Board to have terminated oneaspect of its operations unilaterally, in violation ofSection 8(a)(5). Respondent stated "the Union wasrepresenting these people and . . . they were nolonger in business."(f)Finally,Byrne said "you can move aheadfaster here, stay on our team, it will pay in the longrun."Ido not agree that the above-quoted remarksconstitute violations of the Act. They were rather, inmy opinion, legitimate efforts by Respondent tocompare current employee benefits with what it saidwere the benefitsunder unioncontracts, and there isno allegation or showing that these representationswere inaccurate. Under the circumstances, I wouldhold them to have constituted legitimate campaignpropaganda.'Respondent's statement about thepermanence of the employees' commitment to theUnionwas similar to another recently foundnonobjectionable by the Board.' The reference toFairbanks I would not find coercive either, sincethere was no indication it was the selection of theUnion which caused Fairbanks to close. Indeed, thearticle shown to employees specifically indicated theonly malfeasance by Fairbanks was, as found by theTrial Examiner there, its refusal to bargain about aconversion to lease arrangements with its drivers.Lastly,Respondent'sremarks urging employees to"stay on our team, it will pay in the long run" seemtome ambiguous. Thus, I cannot find thatRespondent engaged in conduct sufficiently serioustowarrant setting aside the election, or to justify abargaining order. I would, therefore, certify theresults of the election,and issue a cease-and-desistorder covering only the Respondent's conduct withrespect to Haas.'See, e.g.,The Orchard Corporation ofAmerlca,170 NLRB No 141.'Northlake Convalescent Hospital.173 NLRB No. 149.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELLOYDS.GREENIDGE,TrialExaminer:Thisconsolidated proceeding stems from the efforts of Dairy &Bakery Salesmen & Dairy Employees Union Local 316,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, hereincalled theUnion, to organize the employees of Byrne313Dairy, Inc., herein called the Respondent and at times theCompany. On March 6, 1968,' the Union filed an unfairlabor practice charge in Case 3-CA-3450 and, on May 20,acomplaintissuedinthatproceedingallegingthecommissionof unfair labor practices by the Respondent inviolation of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended (61 Stat. 136), herein calledtheAct.On May 15, the Union filed an unfair laborpractice charge in Case 3-CA-3505 and, on June 21, acomplaintissuedinthatproceedingallegingthecommissionof unfair labor practices by the Respondent inviolation of Section 8(a)(1) and (5)1 of the Act. In Case3-RC-4368, the Union filed a petition for certification onFebruary 19. A hearing was held on the petition onMarch 14 and 20 followed by the Regional Director'sDecision and Direction of Election dated April 22. Anelectionwas held on May 9 and the Union lost.'Thereafter, the Union filed objections to conduct affectingthe results of the election. On June 20, the RegionalDirector found that the objections raised issues whichcould best be resolved by a hearing and directed such ahearing. By order dated June 21, the Regional DirectorconsolidatedCases3-CA-3450,3-CA-3505,and3-RC-4368, for the purposes of hearing, rulings, anddecision by a Trial Examiner.Pursuant to due notice, a consolidated hearing was heldbefore me at Syracuse, New York, on August 27, 28, and29.All parties were represented and participated fully inthe hearing. During the hearing, the complaint and answerinCase 3-CA-3450 were amended. At the conclusion ofthe hearing, the parties were granted leave to file briefsand briefs were received from the Respondent and theGeneral Counsel.The issues presented are (1) whether the Respondentinterferedwith, restrained, and coerced its employees inthe exercise of rights guaranteed them in Section 7 of theAct in violation of Section 8(a)(1) of the Act; (2) whetherRespondent discriminatorily laid off an employee inviolation of Section 8(a)(3) of the Act; (3) whether theUnion represented a majority of Respondent's employeesin an appropriate unit at the time it requested bargaining;(4) whether the Respondent's refusal to bargain with theUnion violated Section 8(a)(5) of the Act; and (5) whetherRespondent engaged in conduct which warrants settingaside the election.Upon the entire record in these consolidated cases, andfrommy observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent,aNew Yorkcorporation,isengaged atSyracuse,New York,in the bottling,sale, and distributionofmilk and related products.Duringthe past year,'Unlessotherwise notes, all dates herein refer to theyear1968'At the opening of the hearing, the Union moved to correct the charge inCase3-CA-3505 bystriking the numerical designation (3) appearing inparagraph(h) thereof for the reason that the designation was surplusage asthe body of the charge in that case speaksonly of thealleged 8(a)(5)violation and the alleged discrimination is adequatelycovered bythe earliercharge in Case3-CA-3450.The motion was granted without objectionfrom the General Counsel.'The tallyof ballots showed that of 19 valid votes counted,6 votes werecast for the Union,13 votes were cast against the Union,and I waschallenged. 314DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent,in the course and conduct of its business,sold and distributed products valued in excess of $500,000.During the same period,itreceived shipments of goodsvalued in excess of $50,000 directly from sources outsidethe State.The complaint alleges,the answer admits, and I findthat the Respondent is, and has been at all times material,engaged in commerce within the meaning of Section 2(6)and (7) of the Act and that it will effectuate the policies ofthe statute to assert jurisdiction herein.Ialso find, on thebasis of the record in this proceeding,that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.11.THEUNFAIR LABOR PRACTICESA. IntroductionFor many years,theUnion has made several abortiveattempts to organize Respondent's employees.In 1960, itfiled a representation petition but withdrew the same inJuly of that year.(Case 3-RC-2384.)The Union's mostrecent effort in this regard began on February 7 andbecame known to Respondent at least by February 15.Under the direction and guidance of James Parry, vicepresident and assistant business agent, the Union met withtheemployeesand endeavored to obtain employeesignatures on membership applications.As particularized inmore detail below,theUnionsigned up the first employee on February 7. Most of theevents with which we are here concerned occurred betweenthat date and the date of the election,which, as noted,took place on May 9.During this period, Respondentemployed about 20 to 23 rank-and-file employees. Thetreasurer and plant manager of Respondent is WilliamByrne,the secretary and sales manager is Vincent Byrne,and the plant foreman is Thomas Reilly.Respondentconcedes and I find that,atall times material herein,William Byrne,Vincent Byrne,and Thomas Reilly havebeen and are agents of the Respondent acting in its behalfwithin the meaning of Section 2(13) of the Act andsupervisors within the meaning of Section 2(11) of theAct.B. Interference,Restraint,and CoercionThe complaint alleges,in substance, that on February20,Respondent,byVincentByrne,threateneditsemployees with discharge,plant closure,and loss of paidlunch hour and scholarship fund if they became orremainedmembers of the Union,andmade impliedpromises of general benefit to them if they refrained frombecoming or remaining members of the Union.It is alsoalleged that on the said date and on February 21,Respondent,byWilliam Byrne and Vincent Byrne, keptunder surveillance,and/or gave the impression that it waskeeping under surveillance,theunion activities of itsemployees, interrogated the employees as to their unionmembership,activities,and desires,and those of theirfellow employees,and solicited information from them asto how the Union could be defeated.The answer deniesthese allegations.1.The speech of February 20On Monday,February 19, Vincent Byrne heard arumor that certain employees were going to lose their jobsbecause they had joined the Union the previous Saturdayand that others were concerned that, in such an event,there would be no one available to load their trucks. Onthe basis of this rumor, Byrne concluded there was unrestin the plant and that affirmative action was required toallay the fears and anxieties of employees thus aroused.The following day, Byrne decided to call a meeting of allplant employees to assure them their jobs were secure andto inform them of the Company'sbenefits.The meetingwas held in the afternoon of February 20 on companytime and property and lasted from 30 to 45 minutesduring which free coffee and doughnuts were served. Inthe recent past,business conditions had been mentioned atgatheringsof plant and sales employees during theChristmas season and on social occasions,but it appearsthat the meeting of February 20 was the first time inseveral years that job security and employee benefits werediscussed at a meeting of plant employees.Vincent Byrnetestifiedthat he had not attempted to "educate" theemployees about the"facts"until after the Union becameactive but attributes the delay to a critical labor shortagein the Syracuse area in the fall of 1967.William Byrne opened the meeting by stating, amongthings,that there was a "trouble maker"in the crowd.'This said,WilliamByrne turned the meeting over toVincent Byrne.Vincent Byrne's speech was delivered from handwrittennotes,inevidence, prepared by him in advance of themeeting.Byrne acknowledged that the notes are not averbatim record of the speech and that several of hisremarks and statements do not appear therein. With thelimitations of the notes in mind, I move to a considerationof the speech to the extent pertinent to this inquiry.At the outset,Byrne told the employees that he hadbeen misquoted in the past,and that any employee whofelt he could not hold in strict confidence what was saidduring the meeting was free to leave without fear ofreprisal.Byrne then declared that there was unrest in theplant because the employees did not have the "facts" andproceeded to give them the facts as he saw them.Byrne asked the men if they ever worked for a union.He told them that to get a job in a union they would haveto rent a truck and procure their own license;that a unionin the area owns the jobs and a man stands in the streetand issues work assignments as jobs come in. Hereminded the employees that they had acquired theirtraining and skills at the Company's expense.Byrne askedthe employees if they wanted to work for a company thatdeals with facts or for a stranger'who makes promisesbut deviates from the truth;cautioned them to beware ofa stranger; and told them if they signed up for something,.,your signature is forever."At this point,Byrne held up aunion authorization form.Byrne went on to say that somemen were being romanced in a saloon and accused theUnion of forcing its will upon them.According to thecredited and uncontroverted testimony of Walker, Byrnetold the group that the Union would buy them beer to getthem to sign up.This findingisbased onthemutually corroborative testimony ofemployeesWalker,Dowling,and Rogerswhich I credit over the denials ofVincentByrne and employee Pistello that the term troublemaker was used.Pistello's versionofWilliam Byrne's statementdid not differ materiallyfrom that of the credited testimony. According to Pistello, Byrne said,".. .therewas somebodytrying to arouseeverybody, get everybody wound upabout something."'As used here, the wordmeant unionand employees without facts. BYRNE DAIRY, INC.With regard to company benefits,Byrne first remindedthe men that the lunch period was free time to be used asthey saw fit,then displayed five signs with the number andword"1/2 hour"writtenon each.EmployeeWalkercredibly testified Byrne told the men that they were "paidfor a full half hour at Byrne'sbut if the union got in, wewould have to work 2-1/2 hours more per week."Dowling6and Haas corroborated Walker.'Haas recalled Byrnetold the employees that "in a union company,you get ahalf hour and it's not paid for, where they gave us thelunch hour and paid us for it."Byrne also discussed the educational plan stating that,under the company'sprogram,children of all employeesreceive$500 per year for 4 years on a noncompetitivebasis.However,Dowling credibly testified Byrne also saidthat under a union contract only high scorers receivescholarship payments.At some point during the meeting,Byrne discussedautomation and the older employees.He stated that eventhough the Byrne plant was more automated than those ofitscompetitors,itwas the Company'spolicy to retainexperienced employees after they reached retirement ageand, on application,to transfer them to more suitablework.Walker,whose testimony was corroborated byDowling,recalledByrne also declared that Byrne Dairyemployees may stay on at age 65 but when a man reachesthat age, under a union contract,"out the door you wouldgo."After reviewing the benefits and retirement programs,Byrne remarked that others"promise a land of love" but"we - keep the place running."He then said,"you knowwhat happened to Fairbanks,"'handed an employee anewspaper item about Fairbanks Dairy,a copy is inevidence,and told him to read it. The item referred to theBoard'sDecisioninFairbanksDairy,DivisionofCooperdale Dairy Company,146 NLRB 893. After theitemwas read,Byrne said,according to the creditedtestimony of Bart, "the union was representing thesepeople and that they were no longer in business,they wereno longer a plant." Walter J.Nellis, general manager atFairbanks Dairy,testified that,at the time of the Board'sDecision in April 1964,Fairbanks had an inside bottlingand an outside sales operation but that,inMay 1965, itdiscontinued the bottling phase of its business and laid offthe men who had been engaged in that work.Finally, Byrne told the employees that many men wereagainst unions, asked what was the will of the employees,'Attie caring,theGeneralCounsel refused a timely request byRespondent's counsel for the production of a second statement given byGeneralCounsel'switnessPatrick JosephDowling, for use in thecross-examination of Dowling. (The first statement was produced.) Relyingon the amendment to Section 102.118 of the National Labor RelationsBoard Rules and Regulations,Series 8,effective July 8,1968, the GeneralCounsel contended that the contents of the second statement did not relateto the subject matter of the witness' direct testimony.Iexamined thestatementIn cpmeraand found that it dealt with matters other than thoseaboutwhich the witness testified on direct.Accordingly,IdeniedRespondent'smotion to compel the General Counsel to produce thestatement and, at the same time, instructed the reporter to forward thestatement to the Board in a sealed envelope.'Inview of the weight of the credible evidence and consideringdemeanor,Ido not accept Byrne's general denial of any threats by him towithdraw employee benefits.'Byrne's recollection of this remark was ambivalent as he testified, atone point,that he asked,"Do you know what happened to Fairbanks?"The question,however is comfortably cushioned between testimony whereByrne twice acknowledged the accuracy of the statement quoted above.Accordingly,Ifind that a statement and not a question was presented tothe employees.315and said"you can move ahead faster here,stay on ourteam,itwill pay in the long run."2.The interview on February 21On Wednesday,February 21, Vincent andWilliamByrne sent for Haas to come to the conference room. AsHaas was off that day,the message was delivered,duringthe lunch period,by Haas'wife who was employed as areceptionistand confidential secretary to Jack Byrne,president of Respondent.During the interview,according to the creditedtestimony of Mr.Haas,Vincent Byrne inquired aboutJames Parry, the assistant business agent for Local 316,asking whether Parry was alone when he visited Haas inthelatter'shome about 1 week earlier or wasaccompanied by Dowling as Dowling had been in "unionprocessions"before,why Dowling favored the Union, andwhether Parry had criticized the Company's insurancepolicies.Questioned about the morale of the men, Haassaid they wanted a union. Vincent Byrne then asked, againaccording to the credited testimony of Haas, how the menstoodwith the Union, whether the Union could bestopped,whether the Company would win, and whetherHaas had signed a union application.Further,ByrneaskedHaas who favored the Union and who was inbetween.To the last inquiry,Haas responded by givingthe names of nine employees who he believed supportedtheUnion,including the name of Victor Rogers, and bystating that the others were against the Union or inbetween.Finally,Haas averred that,whilehewasindicatingtheemployees'preference,Byrne"wrotethings"on a list of names Byrne had before him.VincentByrne testified about still another rumorcurrent in February.This one to the effect that certainpayroll information entrusted to Mrs.Haas had passed toplant employees.The interview withMr.Haas wasarranged, said Byrne, to discuss the leak of confidentialinformation and plant morale.Byrne told Haas that hiswife had access to confidential data, asked if she haddisclosed payroll information to him,and if he had takensuch information into the plant and discussed it with theemployees. Haas acknowledged receiving and passing onconfidential information.Byrne then told Haas to keepwhat was said to himself because he(Byrne)did not wanttoupsetMrs.Haas who was pregnant at the time.According to Byrne,Haas'statement about having signeda union application followed Byrne's expression of concernforMrs.Haas'physical condition and his desire not toupset her by disclosing that information entrusted to hercare was passed by Haas to plant employees.'Itwas atthis juncture, Byrne continued to say, that Haas stated hiswife was already upset by the fact that he had signed anapplication for the Union and, in a moment of blindimpulse or possibly out of a sense of guilt, volunteered thenames of six other employees,who had also signed unionapplications, before Byrne could stop him.In addition,Haas offered to intercede with the employees on Byrne'sbehalf but Byrne rejected the offer and told Haas to stayneutral. The Byrnes denied that Vincent asked Haas if hethought the Union would win and how the Companycould get rid of the Union,denied any interrogation ofHaas concerning his union membership and that of hiscoworkers and, denied that Vincent had a list of names onwhich he made notations.'Byrne's solicitude was illusory or transitory since it appears that he andhis brother Jack dd, in fact,discuss the matter with Mrs. Haas. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDCertainly,Respondent had a legitimate and validinterest inthe security of its files and, in fact, wasrequired to take whatever steps appeared reasonable andappropriate to uncover and discipline violators of its trustand their accomplices. It is doubtless true that theunauthorized disclosure of confidential information wasdiscussed during the interview, but I do not believe thatthe subject of union activities was injected into thediscussionbyHaas as an act of self-reproach forwrongdoing. It strains credulity that Haas could havegiven seven names of union supporters, out of a total ofnine that he said he mentioned, before interruption byByrne if the employees' organizational activities were nota matter of deep interest to Byrne. As shown above, theinterview was arranged, according to Byrne, to consideranother matter as well and that was plant morale. Byrnereadilyadmitted that the Union was involved in themorale problem, that he was concerned about unionactivity in the plant, and that he did not want the Unionto get in. Moreover, the asserted expression of regard forMrs.Haas' health did not deter the Byrnes fromdiscussing the matter with her, a fact which casts doubtupon the validity of the assertion and the claim that theexpressionpropelleddisclosurebyHaas of unwantedinformation. Finally, when asked on direct examinationwhether he had inquired about Haas' union membership,Vincent Byrne evaded and testified that the meeting wasabout confidential information. In view of the inherentimplausibility of Vincent Byrne's explanation, his evasion,vacillation, and demeanor, I do not consider the Byrnes'denials(William testified in corroboration of Vincent) ofHaas' credited testimony as reliable and I do not creditthem.3.Conclusions as to inference, restraint, and coercionThe Act proscribes interference by an employer with hisemployees' right to select a union to represent them.However, in the 1947 amendment, Congress expresslyrecognizedthatanemployer's statements of views,argument, or opinion would not constitute or be evidenceof an unlawful interference if such statements containedno reprisal or force or promise of benefit. The questionhere is whether the Byrnes' statements stayed within thelimits of "views, argument, or opinion" uncontaminatedby threats or promises.Surely, Vincent Byrne's remarks to the employees in hisspeech of February 20 that their lunch period was freetime but, if the Union was successfulin itscampaign, theywould have to work 2-1/2 hours longer - whichstatementwas reinforced by the display of signsgraphically illustrating what was at stake - constitued athreat of the loss of a benefit not protected by Section8(c) and condemned as interference by Section 8(a)(l).Similarly, I construe Byrne's statement that only highscorers are awarded scholarship payments under a unioncontract to mean that children of employees who do notreceive high scores stand to lose a benefit they are nowentitledtoundertheRespondent'snoncompetitiveprogram.The statement was, therefore, violative ofSection 8(a)(1).Ireached the same conclusion with respect to Byrne'smention of Fairbanks Dairy prefaced by the statement"You know what happened to Fairbanks." The referencewas a reminder of the known fact that Fairbanks hadclosed down its bottling operations and laid off the plantemployees.The use of the newspaper item concerningFairbanks was an obvious attempt to link the plantclosing with the Board's Decision in that case.'° That theimport of his remark and reference would not be lost onthe employees, Bryne told them, according to the creditedtestimony of Bart, that "the union was representing thesepeople and that they were no longer in business, they wereno longera plant." The statements, in context, werethreats of the loss of jobs and plant closing should theemployees select the Union as their bargaining agent andwere, therefore, coercive and violative of Section8(a)(1).Further,Byrne's statement that employees are notpermitted to work after age 65 under a union contractconveyeda messagethat the selection of the Union wouldresult in the loss of a benefit available to older employees.The statementwas alsoviolative of Section8(a)(1)."In concluding his speech, Byrne told the employees"you can move ahead faster here" and urged them to"stay on our team, it will pay in the long run." I findthese remarks to constitute an implied promise of benefitifthe employees remain loyal to the Respondent andreject the Union. As a consequence, they were violative ofSection 8(a)(1).The February 20 speech was plainly calculated toconvey the thought that advent of the Union was linked insome way with the loss of benefits and job security. And,although Byrne testified that the purpose of the meetingwas to bring certain "facts" about the Respondent'svarious programs to the employees' attention, the need todo so did not become urgentuntilafterRespondent heardof the unioncampaign.Byrne's professed concern that the employees receiveuntarnished facts did not keep him from misstating a fact.Thus, Byrne'swarningto beware of a stranger (meaningunionand employees without facts) followed by thestatement "if you sign up for something yoursignature isforever" and the display of a union authorization formconveyed a meaning to the employees that was clear andunmistakable. The meaning was simply that by signing theUnion's authorization form, the employees authorizeddeductions from their pay for all time which, of course, iscontrary to fact' S and law." By erroneously representing tothe employees that if they signed the Union's membershipnttaairbanksDecision(146 NLRB893), the Board found that theemployer violated Section 8(ax5) and (1) by, among other reasons,negotiating directly with individual employees with respect to the leasing ofroutes serviced by them and by splitting and dividing up routes, all withoutnotice to the exclusive bargaining representative of its employees."The complaint does not specifically allege a violation based upon thisstatement.However,in view of the similarity of this issue to those allegedand found and, as it was fully litigated, I am not precluded from passingupon it by the failure of the General Counsel to allege the statement as aviolation.AssociatedHome Buildersof GreaterEastBay,Inc.v.N.L.R.B.,352 F.2d 745 (C A9);Frito Company,Western Division v.N L R.B..330 F.2d 458(C.A.9);N.L R B v.Pecheur LozengeCo. Inc..209 F.2d 393 (C.A. 2), cert.denied347 U.S. 953;American NewspaperPublishers AssociationvN L R.B.,193 F.2d 782 (C.A. 7), cert. denied344 U.S. 812;Granada Mills,Inc.,143NLRB957, 958;Monroe FeedStore,112NLRB1336, see also Rule 15(b),FederalRulesof CivilProcedure'TI'heUnion's checkoff authorization provision reads, in pertinent part,as followsThis authorization and assignment shall be irrevocable for the term ofthe applicable contract between the Union andthe Company,or for oneyear,whichever is the lesser,and shall automatically renewitself forsuccessiveyearlyor applicable contract periods thereafter,whichever isthe lesser,unless I give written notice tothe Companyand the Union atleast 60 days and not more than75 daysbefore any periodic renewaldate of this authorization and assignmentof mydesire to revoke thesame"See the proviso to Section 8(aX3) of the Act, also Section302(cx4)therein. BYRNEDAIRY, INC.and authorization form their signatures would be forever,Respondent restrained and coerced its employees inviolationofSection8(a)(l)."Cf.McCormickLongmeadow Stone Co.,Inc.,158NLRB1237;ArmcoDrainage&Metal Products,Inc.,106NLRB 725,742-746.In brief, I conclude and find that Byrne's speech wasintended to,and did,interferewith,restain,and coerceemployees in the exercise of their Section 7 rights inviolation of Section 8(a)(1) and that,in the context of theentire record,it exceeded the limits permitted an employerby Section 8(c).Likewise violative of Section 8(a)(1) was the interviewwithHaas on February 21, the day following VincentByrne'santiunion speech.On hisday off,Haas wassummoned to the office by the Byrnes to discuss a leak ofconfidential information and plant morale.Manifestly,Haas was not censured,reprimanded, orotherwise disciplined for his complicity in a breach oftrust although admittedly guilty of the offense.Rather, onFebruary22,VincentByrnetoldHaas that histransgression would have no bearing on his tenure or workrecord.It is evident,therefore,that the wrongdoing wasnot the real reason for the call to the office.During the interview, Haas was questioned repeatedlyby the Byrnes as to whether Union Agent Parry was alonewhen he visited Haas or was accompanied by employeeDowling,whetherParrycriticizedtheRespondent'sinsurance program,why Dowling favored the Union, andwhere he was asked about the morale of the men, whethertheUnion could be stopped,whether Haas had signed aunion application,and who favored the Union.This thenwas the true and motivating reason why Haas wassummoned to the office on his day off,hiswrongdoingmerely a bridge to the desired end.It is bynow well settled and no longer a matter forserious debate that the interrogation of an employee as tohis own and his fellow employees'union sympathies andactivitiesand as to the organizational efforts of unionagentswhere,ashere,suchinterrogationisunaccompanied by assurances against reprisals and servesno legitimate purpose is not permitted by Section 8(c) andviolative of Section 8(a)(1).16 I so find.Respondent arguesthat the interrogation was not coercive because Haas andthe Byrnes were on friendly terms and Haas did not claimthathewas intimidated.There is no merit in theargument.Assuming the interrogation was conducted in afriendly atmosphere,as suggested,that fact in itself wouldnot lessen the unlawful effect of the interrogation as itsought"to place(Haas] in the position of an informerregarding the union activities of his [coworkers]."Itwas,therefore,coercive.' 6As will appear hereinafter,employee Streeter signed anapplication for the Union in a local bar.Accordingly,Vincent Byrne's statement,in the February 20 speech, thattheUnion was"romancing" employees in a saloon andforcing its will upon them and his remarks to Haas,during the February 21 interview,that Dowling had beenin"union processions"before created the impression ofsurveillance of employees'union activities and constitutedinterference,restraint,and coercion within the intendmentof Section 8 (a)(1). I so find and conclude.Not alleged as a violation but fully litigated and, accordingly,a findingis not foreclosed.See cases cited in fn 11, supra"BlueFlashExpress, Inc.,109 NLRB 591."SeeAbex Corporation,162 NLRB No. 34.C. The Refusal toBargain1.The appropriate unit317The complaint alleges and the Regional Director hasfound in Case 3-RC-4368 that the following constitutes aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees, includingbulk tank drivers, cash and carry drivers, and regularpart-time employees, employed by the Respondent at itsplant on Oneida Street in Syracuse, New York, butexcluding all office clerical employees, all retail andwholesale routemen, route pullers, garage employees,and all guards, professional employees and supervisorsas defined in the Act.The answer denies that the unit set forth above isappropriate.As indicated above, on March 14 and 20, a hearing washeld on the RC petition at which the Respondent wasafforded the right to offer evidence and argument on theissues, including the issue of the appropriate unit.WhiletheRegional Director's unit finding was contrary to theRespondent's contentions, then and now, that only anoverall plantwide unit is appropriate, it did not avail itselfof the appeal and review procedures provided by theBoard'sRules,Sec.102.67(b),and therefore norelitigationof the unit issue was permitted in thisproceeding." Such relitigation is expressly prohibited byparagraph (f) of the cited section which provides, inpertinent part, as follows:The parties may, at any time, waive their right torequest review. Failure to request review shall precludesuch parties from relitigating, in any related subsequentunfair labor practice proceeding, any issue which was,orcouldhavebeen,raised in the representationproceeding.Accordingly, I adopt the Regional Director's finding of anappropriate unit as controlling herein.1e2.TheUnion'smajority statusThe complaint alleges and the answer denies that, on oraboutFebruary14,15,and20,amajorityofRespondent's employees in theunitfound appropriatehereindesignatedtheUnionastheirexclusivecollective-bargaining representative.The General Counsel introduced into evidence twopayroll lists of the Respondent. One covering the periodFebruary 12 through 17 and containing the names of 22plant employees, the other the period February 19 through24 with the same number of such employees. The partiesagreed to exclude Reilly, the plant superintendent, as asupervisor.They also agreed that the name BruceRichmond which appears in two places on the lists, but"An offer ofproof in support of the Respondent's unit contention wasmade and rejected."DistinguishStanley Air Tools.Division oftheStanleyWorks.171NLRB No. 48,where relitigation of the issue of supervisory status waspermitted on the theory that the issue in the unfair labor proceeding wasunrelated to the earlier resolution in the representation case.Here,however,the alleged refusal to bargain in the unit found appropriate isclearly related to,and inextricably a part of, the prior determination. SeealsoAmalgamated ClothingWorkers of America,AFL-CIO (SagamoreShirtCompany)v.N.L R.B.,365 F.2d 898(C A.D.C.),andHeightsFuneral Home, Inc. vN.L.R B.385 F. 2d 879 (C A 5) 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDcounted only once in the figure given above, is the nameof the same individual and that he should be included intheunit.Itis,therefore,concluded that, during theperiods February 12 through 17 and February 19 through24, there were 21 nonsupervisory employees in the unitfound appropriate. The Union, therefore, needed 11 validdesignations in those periods in order to have achieved amajority.In support of the claim of majority representation, theGeneral Counsel introduced 14 signed applications forunionmembership.The applications,with a perforatedline across the center of each,were in the following form:DAIRY AND BAKERY SALESMEN AND DAIRYEMPLOYEES UNION LOCAL 316International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaSyracuse, N.Y.APPLICATIONFOR MEMBERSHIPDate EmployedLast NameFirst NameDate of BirthAddressPhone NoAmount Paid on Applications.Soc. Sec. No.InitDateInitiatedBeneficiaryIherebydesignatethe Dairy andBakery Salesmen andDairy Employees Union Local 316,through its authorizedagents,as my representativefor collectivebargaining.Plant-Voucher.Dept.SignedCHECK-OFF AUTHORIZATION AND ASSIGNMENTI, the undersigned member of Local No.316 of the Inter-nationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,herewith,authorize myemployer to deduct from my wages each and every monthmy union dues,consisting of initiation fees,fines, and uni-form assessments owing to such Local Union as a result ofmembership therein,and direct that such amounts so de-ducted be sent to the Secretary-Treasurer of such LocalUnion for and on my behalf.This authorization and assignment shall be irrevocablefor the term of the applicable contract between the Unionand the Company,or for one year,whichever is the lesser,avid shall automatically renew itself for successive yearly orapplicable contract periods thereafter,whichever is he les-ser, unless I give written notice to the Company and theUnion at least 60 days and not more than 75 days beforeany periodic renewal date of this authorization and assign-ment of my desire to revoke the same.Ihave read the above authorization and application andunderstand it and have signed it of my own free will. Thisis not to be applicable until 30 days after the date hereof.EmployeeWitness:Date19Each application consisted of an original and duplicatecopy. The Union retained the duplicates and sent theoriginals to the Board'sRegional Office in Buffalo insupportof its representation petition.Twelvewerereceived there and time-stamped by a Board employee onFebruary 19. The application si gned on February 7 byLeonard A. Alsheimer, the cash and carry driver, was notforwarded to the Regional Office because the Union hadbeen advisedby itsattorney to exclude all drivers fromthe requested unit.And, forreasons not disclosed, theapplication signed onFebruary 15 by Victor JamesRogers,the alleged discriminatee,does not bear a stamp.The Respondent contends that,by the clearwording ofthe application,the designations were not effective until 30days after execution and, therefore,that the Union did notrepresentamajorityatany time material.In supportthereof,Respondent points to the last paragraph in thebottom section of the application which reads as follows:Ihave read the above authorization and applicationand understand it and have signed itof my own freewill.Thisis not to be applicable until 30 days after thedate hereof. [Emphasis supplied.]Ifind no merit in this contention. As noted above, theapplication is in two sections.The lastsentence in the topsectiondenominated:"APPLICATIONFORMEMBERSHIP,"states:Iherebydesignate the Dairy and Bakery Salesmenand Dairy EmployeesUnion Local316, through itsauthorized agents, as my representative for collectivebargaining. [Emphasis supplied.]The term"hereby"obviouslymeans that the applicantdesignates the Union as his bargaining representative as ofthe date he signs the application.The word "this,"in theparagraphcitedby the Respondent,referstotheauthorizationfor checkoffand not to the application formembership"Iturn now to a considerationof the validity of theapplications.Each application bears the signature of theapplicant in the top section and it appears again in thebottom section together with the signature of a witness.Assistant Business AgentParry crediblytestified that heobserved each of the following named employees executean application on the date which appears next to theemployee's signature and that he signed each as a witness:Patrick J.Dowling2/7/68Leonard A.Alsheimer2/7/68Richard C.Walker2/9/68Albert V.Bart2/13/68Joseph F.Pistello2/13/68Harry E.Wells2/ 13/68Donald E.Wells2/13/68Robert J.Doupe2/13/68Bruce C.Doupe2/14/68Donald E.Haas2/14/68James B. Streeter2/ 14/68ErieJ.Crump2/14/68AndyJ.Clendenning2/14/68Victor James Rogers2/ 15/68Except in the cases of Dowling,who signed his applicationin the presence of his sister and Parry, and Alsheimer,who signed in Parry's presence alone, all applications wereexecuted in the presence of other employees and Parry.Streeter signed his application in Flanigan'sbar beforeParry,Dowling,andWalker.After execution, Parryimmediately assumed control of all applications.The 14 applications were received in evidence. Noirregularities in signature or date appear on any of themand, after their receipt,Respondent presented no detailedproof to rebut the presumption arising from theunambiguous language on the applications.In view of the"An application identical inform tothe one here in questionwas foundto be a valid present designation inMarsellusVault & Sales. Inc.170NLRB No. 99 BYRNE DAIRY, INC.319foregoingandconsideringthecreditedtestimonyconcerningthe signingof the applications on February 7,9,13,14,and 15, Parry's immediate assumption ofcustody and his identification of the applications at thehearing, I conclude and find that the 14 applicationsconstitute valid designationsl0 and that, accordingly, onFebruary 14 and thereafter, the Union represented amajority of the 21 employees in the unit herein abovefound to be an appropriate bargaining unit. In reachingthisconclusion, I am not unmindful of Respondent'scontention that any presumption of validity that mightattach to the applications is destroyed by Parry's allegedstatement to Haas that the signing of the application wasnot for the purpose of collective bargaining and by Parry'sstatement to Clendenning that the Union "had plenty ofsignatureswithout mine but they wanted me to be a partof them." There is no evidence the employees were toldthat the only purpose of the applications was to secure aBoard election.On the contrary, it was affirmativelyestablished that they were informed, in unmistakablelanguage,that the applications would have the effect ofdesignating the Union as their bargaining agent and thatpurpose is clearly stated on the face of the application.Haas testified Parry read the portion of the application tohim which states that the applicant designates the Unionhis representative for collectivebargaining.Accordingly, Icredit this later statement of Haas and find that theearlier remark, cited by the Respondent, ensued from amisunderstandingof the question propounded.Withregard to Clendenning, it does not appear that thestatement attributed to Parry was contrary to the fact asClendenning signed on February 14, the day the Unionreceived a total of 13 signed applications, 2 in excess oftherequiredmajority.Accordingly,Irejectthecontention.3.The Union's bargaining demands and theRespondent's refusalsThe complaint alleges and Respondent denies that"commencing on or about February 14, 1968, andcontinuing to date, more particularly on February 14, 15,and 20, 1968, the Union has requested, and is requesting,Respondent to bargain collectively"with it as theexclusivecollective-bargainingrepresentativeoftheemployees in the unit found appropriate herein, and that"commencing on or about February 14, 1968, and at alltimes thereafter, Respondent did refuse, and continues torefuse, to bargain collectively with the Union" but insteadengaged in a course of conduct designed"to underminethe Union and destroy and dissipate its majority status.The Union firstdemanded recognition and bargainingrights by telegram dated February 14 addressed to JohnM. Byrne, president of Respondent. After stating that theUnion has been designated bargaining representative by amajority of employees in a unit of all inside productionand general help employees employed at the Respondent'sOneida Street location excluding drivers and all otheremployeesandallother locations ofRespondent'soperation, the telegram adds: "If you have any questionsconcerning our majority standing, we would be willing tosubmit to a card-check by an impartial person to satisfyyou in this regard.Please contact me immediately toarrange a bargaining meeting." The name Patrick F.Shanahan,president of the Union,appears at the bottomof the telegram.M. Harold Dwyer,attorney for Respondent,replied onFebruary15 by letterwhich reads,in part,as follows:Please be advised that Byrne Dairy, Inc. has a goodfaith doubt thatyou do,in fact,represent a majority ofthoseof its employees who would constitute anappropriate collective bargaining unit and,therefore,your demand for recognition is denied.Should you be in disagreement with the position ofour client as stated herein,we suggest that you establishyour claim in accordance with the National LaborRelations Act.On February15,Shanahan sent a letter to John Byrnerepeating the Union's earlier demand for recognition andbargaining and again offering to prove itsmajority by acard check. In addition,the unit in which the Unionclaimed a majority interest was set forth as follows:All inside production,maintenance and general helpemployeesemployed [byRespondent]at[its]240Oneida Street,Syracuse,N.Y. plant and excluding alldrivers,mechanics,office clerical,store clerks, salespersonnel, supervisors,guards,solicitors,and excludingallemployees employed at locations other than theOneida Street,Syracuse,N.Y. plant.By letter datedFebruary19,Shanahan acknowledgedreceipt ofDwyer'scommunication of February 15, andagain repeated the Union's demand for bargaining rightsand its offer to submit to a card check.In reply,Dwyer,by letter datedFebruary20, advised the Union,in part, asfollows.We do not accept your offer to determine the matterof representation by a card check.We are ready to meet and bargain as soon as arepresentative has been certified by the National LaborRelations Board.In view of your petition to that endwhich is now pending before the Board, such a meetingwould be premature at this time.From the above,I find that on February14 the Uniondemanded recognition,that thiswas refused by theRespondent on February 15, that the Union renewed itsdemand on February 15 and 19 and that on February 20Respondent again refused recognition.Furthermore, I findthat the Union'sdemandsand theRespondent's refusalshave bothpersisted until the present.Ithas been found above that the Union attained amajoritystatusonFebruary14,therefore,theRespondent'sfailure to recognize or bargain with theUnion on and after February 15 - when the demand wasrenewed-constituted a violationof the Actunless theRespondent's refusal was excused by a variance in the unitor was based upon a good-faithdoubt of the Union'smajority status.Initially,a question is presented whether the inclusionof two bulk tank drivers=" and one cashand carrydriver"intheunitfoundappropriateabove constitutes asubstantial variance between the appropriate unit and thatwhich the Union proposed as to relieve Respondent of itsstatutory obligation to bargain.The inclusion of theseemployees in the appropriate unit does not alter theUnion's majority status or change the basic character oftheunit.Ifind,therefore,the variance between the"SeeHunter Engineering Company,104 NLRB 1016, 1020,enfd. 215F.2d 916(C.A. 8)."Mortimer Reed,Jr., and Bruce Richmond."Leonard A.Alshe,mer. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequested unit and the appropriate unit to be insubstantial."Respondent contends that it had a serious doubt withregard to the appropriateness of the unit requested by theUnion and this doubt was reinforced by the filing of thepetition for certification in which the Union itself raised aquestion of representation. The contention lacks merit. Inelecting to rely on its belief that a plantwide unit was theonly appropriate unit, a position rejected by the RegionalDirector, Respondent acted at its peril and in violation ofthe Act.2° Moreover, the filing of a representation petitionby a union does notper sesuspend an employer'sbargainingobligationwhere,asinthiscase,theRespondent engages in unfair labor practices during thepreelection period."Respondent also contends that itsdoubts about the Union's majority stemmed from a longhistoryofattemptsby the Union to organize itsemployees and prior claims of majority interest whichwere never substantiated. It is evident enough, however,thatRespondentrefusedtheUnion'ssuggestions,containedin itsrequests of February 14, 15, and 19, thata card check be made by a disinterested third party toestablish its claim and, instead, embarked upon a series ofactivities violative of Section 8(a)(1) detailed above. TheFebruary 20 speech to all plant employees was one suchinstance, the interview the following day with Haas wasanother. Clearly, these occasions of interference, restraint,and coercion were sufficiently pervasive and serious todestroy any possibility of conducting a free election.26Viewed in the light of these events, I am persuaded andfind that the Respondent's refusal to recognize andbargain with the Union, on and after February 15, wasnot based, as it contends, on a good-faith doubt of theUnion's majority but instead was motivated by a desire togain time within which to dissipate the Union's majority.By such conduct, Respondent violated Section 8(a)(5) and(1) of the Act."D. The Separation of Victor James Rogers1.FactsOn February 3, Rogers applied for work at Respondentin response to a newspaper advertisement for truckdriversor route men. Ronald Kelly, an employee, informedRogers that there were no openings in those classificationsand suggestedthat he talk to William Byrne with regardto a position in the plant. In the interview with Byrne,conducted in the presence of Plant Superintendent TomReilly,Byrne told Rogers that he was overstaffed butcould give him temporary work in the plant and askedRogers why he wanted to work for the Respondent.Rogers replied that he intended to move from the villageof Palymra and sought permanent work in Syracuse.Byrne then said that the job would be full-time buttemporary, that he could not guarantee permanentemployment and would not want Rogers to move toSyracuse thinking he had a permanentassignment.Rogersdid not flatly deny these assertions stating only that he did"Delight Bakery, Inc,145NLRB 893, enfd.353 F.2d 344 (C.A. 6),UnitedButchersAbattoir.Inc..123NLRB 946;AmericanRubberProducts.Corp.,106 NLRB 73."Tom Thumb Stores,Inc..123 NLRB 833."SeeUnited Butchers Abattoir.Inc., supra."SeeN.L.R.B. v.River Togs,Inc. 382 F 2d198 (C A 2),enfg. in partand denying in part 160 NLRB 58."Joy SilkMills,Inc., 85 NLRB 1263, enfd as modified 185F.2d 732(C A.D.C.)certdenied341 U.S 914;Irving AirChuteCompany, Inc. v.N.L R.B..149NLRB 627, enfd 350F.2d 176 (C.A. 2k see alsoInternational Metal Specialties, Inc..172 NLRB No 39.not recall Byrne telling him the work would be temporary.In any event, Byrne offered Rogers employment at onceandRogersaccepted.However, sinceRogerswasemployed elsewhere at the time, Byrne deferred to Rogers'request for 2 weeks' delay. Rogers commenced hisemployment at Byrne on February 6,28 and worked on thepaper operating machineuntilhe was laid off on February27.Rogers signeda unionapplication on February 15, asfound above, and attended the February 20 meeting of allplant employees. In the interview with Haas on February21,Haas told Vincent and William Byrne that Rogers andeight other employees were union supporters.Sometime between 5:30 p.m. and 6 p.m. on February26,whileRogers was completing his work for the day,William Byrne saw Rogers with empty boxes and askedwhy he needed them. Rogers replied that he intended touse them to pack hisbelongingsfor the move to Syracuse.Byrne said he could not stop Rogers from moving andreminded Rogers that he was advised, at the time of theinitial interview, not move to Syracuse because of the job.Byrne then told Rogers that two employees who hethought were leaving when he hired Rogers had decided toremain and,as a result,he would have to let Rogers gobecause he had too much help. Byrne asked Rogers if hewould report for work the next day and Rogers said thathe would reportas usual.At the close of the workday on February 27, Rogerswent toWilliamByrne's officewhere Byrne handedRogers his pay envelope and told him he was throughRogers asked why he was being terminated. Byrne repliedthat he had no complaints about Rogers' work, that it wassatisfactory in every way, and that it was simply a matterof the Company having more help than it needed. Rogerstestified that Byrne then asked what he (Rogers) would doif he were in Byrne's shoes and he (Rogers) replied that hewould dismiss one of the two employees Byrne thoughtwas leaving as both had military obligations. Rogersrecalled that Byrne named Pistello but said that Haas wasnot mentioned. Finally, Byrne told Rogers that he wouldrecall him when there was an opening.Byrne's version of the exit interview was in accord withRogers'inallessentialparticulars except Byrne testifiedhe told Rogers that he had talked to Haas and Pistello thepreviousThursday or February 22, that both stated,contrary to earlier expressions, they were not leaving" andthat, since Rogers was the last man hired, he would be thefirst laid off. Both Haas and Pistello testified that Byrnetold them, before Rogers was laid off, he had too muchhelp."Rogers was allegedly summarily dischargedby his formeremployerupon presentation of 2 weeks'notice of his intention to quit."The underlying facts with regard to the alleged change in positions ofHaas and Pistello are as follows.Haas disliked the milk business and wasunhappy in his work. Although Haas testified he was uncertain whether hehad discussed the subject of his leaving with Byrne in January, I think it ishighly probable that the subject was discussed in that month.Accordingly,Ido not credit Haas' statement that he first told Byrne he was leaving onFebruary 27 or his denial of a conversation with Byrneon February 22. Acomposite reading of Haas' testimony leads me to the conclusion thatHaas announced he was leaving in January and reaffirmed his intention onFebruary 22, the day after the interview,with a caveat that left open forthe indefinite future the actual date of his departurePistello told Byrne,in January,that he was going to enlist in the AirForce.Later, in the same month or early in February, he announced thathe could not enlist and,therefore,had decided to take his chances in thedraft.The net result of all this was an expression by Haason February 22and an earlier indication from Pistello of their intentions to remain withtheRespondent for indefinite periods. Accordingly,Byrne's statements to BYRNE DAIRY, INC.On March 5, William Byrne wrote Rogers, at his lastknown address in Palmyra,advising him that there was novacancy in his classification and requesting his telephonenumber for future use. In April, Rogers stopped in to seeWilliamByrne, toldByrne that he had moved toSyracuse, and inquired about an opening. As there was novacancy at the time, Byrne again promised to contactRogers when one occurred. Sometime in May, but beforethe Board election on May 9, Byrne visited Rogers in hishome and offered him employment in the classification heheld at the time of the layoff. Rogers agreed to return onMay 13 but did not report as he had promised. Notice ofRespondent'soffertoRogerswaspostedon theCompany's bulletin board. On May 15, one Burt Brown, aformer employee and an experienced paper machineoperator,was given the job offered Rogers on May 13.No new employee was hired between February 27 andMay 15.Rogers voted in the Board election.2.Contentions of the partiesThe complaint alleges and the answer denies that, on oraboutFebruary 27, Respondent laid off Rogers andthereafter failed and refused to reinstate him "because[he] joined or assisted the Union or engaged in otherunion or concerted activities for the purpose of collectivebargaining or mutual aid or protection." The Respondentattributes the layoff solely to economic factors.3.ConclusionsRogers' union activities were limited to signing a unionmembership application. Vincent and William Byrne knewthisbecauseHaas told them during the February 21interview.However, apart fromsigning anapplication,Rogers played no role in the organizational campaign. Infact,Rogers was probably the least active of all unionsupporters. He was not in any of the groups of employeesthataccompanied Parry in soliciting signatures fromfellow employees and was the last employee to sign amembership application.According to the Byrnes, as shown above, Respondentdecided in February to reduce the size of its staff becauseof an over supply of help and Rogers was selected forlayoff on February 27 because he had less seniority thanany other employee. It was affirmatively established thatby letter dated March 5 Byrne asked Rogers to forwardhis telephone number for use in the event of a vacancyand that,in early May, Respondent recalled Rogers in theclassification he held at the time of the layoff but Rogersfailed to report for work although he had agreed to do so.The General Counsel asserts that,even assuming Haasand Pistello had changed their minds before the layoff anddecided to remain, there was no economic justification forthe layoff of Rogers because employeeWallace leftRespondent's employ the day Rogers was hired andemployee Don Wells quit the day Rogers was laid off.From thispremise he argues that,since the assignedreason can not be sustained,the real reasonfor the layoffmust be found in Rogers'prounion sympathies andRespondent's opposition to the Union. I find no merit intheargument.Whether the layoff was economicallyjustifiable isnot a matter ofconcern to the TrialExaminer. It is elementary that an employer maydischarge,or as in this case,layoff an employee for causeRogerson February 26 and 27 thattwo employees had decided to remainwas consistent with the basic facts.321or even no cause at all provided it is not for unionmembership or activity. The crucial question, in the firstinstance, is the motivating reason for the layoff.Surely,Respondent knew Rogers had signed a unionapplication. It was also well aware that at least six otheremployees had signed applications, including Dowling,whoVincentByrneobservedhadbeeninunionprocessionsbefore.Yet,DowlingcontinuedinRespondent's employ and was employed on the date heappeared and testified at the hearing. It is not disputedthat Rogers was junior in seniority to all plant employees;that, consistent with an earlier promise, Respondent, inearlyMay, recalled Rogers in the classification he held atthe time of the layoff; and that, when Rogers failed toreport for work as he had agreed, Respondent hiredanother person. It is abundantly clear, therefore, thatRespondent's actions and conduct effectively refute theclaim that the layoff was motivated by an antiunionpurpose. Further, the allegation that Respondent failedand refused to recall Rogers is contrary to the facts.Accordingly, as the General Counsel has failed to sustainhis burden of proving, by a preponderance of the evidence,that the selection of Rogers for layoff was discriminatorilymotivated, I shall recommend that the allegations ofdiscriminationsetforthinthecomplaint inCase3-CA-3450 be dismissed.III.THE UNIONS OBJECTIONS TO THE ELECTIONIn the objections to the election in Case 3-RC-4368, theUnionalleges,in relevant parts, that, since on or aboutFebruary 14, the Respondent ". . . unilaterally madesubstantialoffersof improvement in benefits andconditions with the purpose and effect of substantiallyaffecting the outcome of the election. The Employerdischarged one employee, threatened other employees,conducted interrogation and surveillance and harassmentof employees concerning their membership and activity onbehalf of the Union."In the Order Consolidating Cases and Notice ofHearing dated June 21, the Regional Director orderedthat a Trial Examiner shall prepare a Decision and, uponissuanceof the said Decision, Case 3-RC-4368 shall betransferred to and continued before the Board.The critical period here runs from February 19, 1968,when the Union's representation petition was filed, toMay 9, 1968, the date of the election.Ideal Electric andManufacturing Company,134 NLRB 1275, 1278.The evidence upon which the General Counsel and theUnion rely to sustain the objections is the same as thatoffered in support of the 8(a)(1) and (3) allegations. Tothe extent that I have already found the 8(a)(1) allegationsto constitute unlawful conduct and, as such conductoccurred during the critical preelection period, it isunnessary to restate those findings in a parellel context. Itissufficient to say that the instances of interference,restraint, and coercion found above more than adequatelysupport the objections filed here.90 Accordingly, I concludeand find that by such conduct Respondent interfered withits employees' freedom of choice in the election held onMay 9. I shall, therefore, recommend that the objectionsbe sustained, the election held onMay 9 in Case3-RC-4368 be set aside, and that the petition filed thereinbe dismissed.""SeePlayskoolManufacturingCompany,140NLRB 1417, 1419;OverniteTransportationCompany,158 NLRB 879, 884"Irving AirChuteCompany, Inc.. Marathon Division,149 NLRB 627, 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe RemedyThe activities of Respondent set forthin section II,above,occurringinconnectionwithRespondent'soperations described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the above findings of fact and uponthe entire record in the cases, I make the following:CONCLUSIONS OF LAW1.Byrne Dairy, Inc., is, and has been at all timesmaterial, an employer within the meaning of Section 2(2)of the Act, and is, and has been at all times material,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Dairy& Bakery Salesmen & Dairy EmployeesUnionLocal316,affiliatedwithInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America is, and has been at all times material,a labor organization within the meaning of Section 2(5) ofthe Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7oftheAct,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.All production and maintenance employees, includingbulk tank drivers, cash and carry drivers, and regularpart-time employees employed by Respondent at its planton Oneida Street in Syracuse, New York, but excludingallofficeclericalemployees, all retail and wholesaleroutemen, route pullers, garage employees, and all guards,professional employees and supervisors as defined in theAct, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act.5.The above-named labor organization was, onFebruary 14, 1968, and at all times since has been, theexclusive representative of all employees in the unitdescribed above for the purpose of collective bargainingwith respect to rates of pay, wages, hours of employment,or other terms and conditions of employment.6.By refusing, on and after February 15, 1968, tobargaincollectivelywiththeabove-namedlabororganizationastheexclusiverepresentativeofallemployees in the unit described above, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.8.The General Counsel has failed to establish thatRespondent discriminated against Victor James Rogers, orcommitted any other violation alleged in the complaintsbut not herein found.9.Respondent's conduct as found hereinabove impro-perly affected the results of the election held on May 9.629-630cn. 350 F 2d 176 (C.A. 2, 1965)Having found that Respondent violated Section 8(a)(1)and (5) of the Act, I shall recommend that it cease anddesisttherefrom and take certain affirmative action,including the posting of appropriate notices, designed toeffectuate the policies of the Act.Having found that Respondent's conduct improperlyaffected the results of the election held herein, I shallrecommend that the election held on May 9, in Case3-RC-4368, be set aside and the petition filed therein bedismissed.Having found that the Union had a valid card majorityand that Respondent did not have a good-faith doubt inrefusing to bargain with the Union, and that it committedunfair labor practices to erode the Union's majority, Ishall recommend that Respondent recognize and, uponrequest,bargaincollectivelywith the Union as theexclusive representative of the employees in the unit foundappropriate herein.Itwill further be recommended that the complaint inCase 3-CA-3450 be dismissed, insofar as it alleges thatRespondent discriminatorily laid off and failed andrefused to reinstate Victor James Rogers, or committedany other violation alleged in the complaint but not hereinfound.Upon the basis of the foregoing findings of fact andconclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERByrne Dairy, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Interferingwith,restraining,orcoercingitsemployees in the exercise of their statutory rights withinthe meaning of Section 8(a)(1) of the Act, by interrogati ngthem about union matters, soliciting information fromthem as to how the Union may be defeated, threateningthem with discharge, plant closure, loss of paid lunchperiod, scholarship fund, or retirement benefit in the eventthey became or remained members of the Union, makingimplied promises of general benefit if they refrained frombecoming or remaining mem bers of the Union, andkeeping under surveillance, and/or giving the impressionthat it is keeping under surveillance the union activities ofits employees.(b)Advising employees that if they sign the Union'sauthorization form their signatures are forever.(c)Refusing to bargain collectively concerning rates ofpay,wages, hours of employment, or other terms andconditions of employment with Dairy & Bakery Salesmen& Dairy Employees Union Local 316, affiliated withInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, as the exclusiverepresentativeofitsemployees,inthefollowingappropriate unit:All production and maintenance employees, includingbulk tank drivers, cash and carry drivers, and regularpart-time employees employed by Respondent at itsplant on Oneida Street in Syracuse, New York, butexcluding all office clerical employees, all retail andwholesale routemen, route pullers, garage employees,and all guards,professional employees and supervisors asdefined in the Act. BYRNE DAIRY,(d) In any like or related manner interfering with,restraining,or coercing its employees in the exercise oftheir rightsguaranteedin Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with Dairy &Bakery Salesmen & Dairy Employees Union Local 316,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, as theexclusiverepresentativeofallitsemployees in theabove-described appropriate unit with respect to rates ofpay,wages, hours of employment, or other terms andconditions of employment and, if an understanding isreached, embody such understandingin a signedcontract.(b) Post at its plant in Syracuse, New York, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by theRegionalDirector forRegion 3, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shallbe taken byRespondent to insure that saidnotices arenot altered,defaced, or covered by any othermaterial.(c)Notify theRegionalDirector forRegion 3, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."IT IS ALSO RECOMMENDED that the complaint in Case3-CA-3450 be dismissedinsofar asitalleges that theRespondent discriminated against Victor James Rogers orcommitted any other violation alleged in the complaintbut not herein found.ITISFURTHERRECOMMENDEDthattheUnion'sobjections to the conduct of the election held on May 9, inCase 3-RC-4368, be sustained, that the said election be setaside,andthatthepetitionforcertificationofrepresentatives filed therein be dismissed."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt ofAppeals,thewords "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify saidRegional Director, inwriting,within 10 days from the dateof this Order,what steps Respondenthas taken to comply herewith."APPENDIXNOTICETO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations BoardAfter a trial in which all parties had an opportunity topresent evidence, a Trial Examiner of the National LaborRelationsBoard found that we, Byrne Dairy, Inc.,violated the National Labor Relations Act and ordered usto post this notice to inform our employees of their rights.The Trial Examiner's Recommended Order has directedus to assure our employees that:WE WIL L NOT question you about your unionactivities; solicit information from you as t o how Dairy& Bakery Salesmen & Dairy Employees Union Local316,affiliatedwithInternationalBrotherhoodofINC.323Teamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, herein at times called the Union, may bedefeated; threaten you with discharge, plant closure,lossofpaid lunch period, scholarship fund, orretirement benefit in the event you become or remainmembers of the Union; make implied promises ofgeneralbenefitifyou refrain from becoming orremainingmembers of the Union; and, we will not keepunder surveillance your union activities and/or give theimpression that we are doing this.WE WILL NOT tell you that if you sign the Union'sauthorization form your signature is forever.WE WILL NOT refuse to bargain collectively withDairy & Bakery Salesmen & Dairy Employees UnionLocal 316, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, as the exclusive representative of all theemployees in the bargaining unit described below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of yourright to self-organization, to form, join, or assist anylabororganization, to bargain collectivelywithusconcerning terms or conditions of employment throughrepresentative you select, or to refrain from any ofthese activities if you so choose, except as these rightsmay be affected by a contract validly made under theNational Labor Relations Act, whereby membership ina labor organization is a condition of employment afterthe 30th day following the date of the contract or thebeginning of a person's employment, whichever is later.WE WILL, upon request, bargain collectively withDairy & Bakery Salesmen & Dairy Employees UnionLocal 316, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, as the exclusive bargaining representative ofallemployees in the bargaining unit described belowconcerningrates of pay, wages, hours of employment,and other terms and conditions of employment, and, ifan agreement is reached, embody it in a signedcontract. The bargaining unit is:Allproductionandmaintenanceemployees,including bulk tank drivers, cash and carry drivers,and regular part-time employees employed at ourOneida Street plant in Syracuse, New York, butexcluding all office clerical employees, all retail andwholesale routemen, route pullers, garage employees,andallguards,prof essionalemployeesandsupervisors as defined in the Act.Allour employees are free to become or remainmembers of Dairy & Bakery Salesmen & DairyEmployees Union Local 316, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, and we won't punish you in any wayif you do.DatedByBYRNE DAIRY, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice may be directed totheBoard'sRegionalOffice,Fourth Floor, The 120Building,120DelawareAvenue,Buffalo,New York14202, Telephone 842-3100.